UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52315 AtheroNova Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-1915083 (I.R.S. Employer Identification No.) 2301 Dupont Drive, Suite 525, Irvine, CA 92612 (Address of principal executive offices and zip code) (949) 476-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of November 7, 2011 there were 27,753,802 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended September 30, 2011 and 2010, and for the period from December 13, 2006 (Inception) through September 30, 2011 4 Condensed Consolidated Statements of Stockholders’ Equity (Deficiency) (Unaudited) for the period from December 13, 2006 (Inception) through September 30, 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended September 30, 2011 and 2010, and for the period from December 13, 2006 (Inception) through September 30, 2011 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosure About Market Risk 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 6. Exhibits 31 2 Part I – Financial Information Item 1.Financial Statements ATHERONOVA INC. (A Development Stage Company) Condensed Consolidated Balance Sheets September 30, December 31, Assets (unaudited) Current Assets Cash $ $ Other Current Assets Total Current Assets Equipment, net Total Assets $ $ Liabilities and Stockholders’ Deficiency Current Liabilities: Accounts payable and accrued expenses $ $ Interest payable Derivative Liability Total Current Liabilities 2.5% Senior secured convertible notes, net of discount Commitments and Contingencies Stockholders’ Deficiency Preferred stock $0.0001 par value, 10,000,000 shares authorized, none outstanding at September 30, 2011 and December 31, 2010 Common stock $0.0001 par value, 100,000,000 shares authorized, 27,547,211 and 23,420,899 outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ See accompanying notes to condensed consolidated financial statements. 3 ATHERONOVA INC. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the three and nine month periods ended September 30, 2011 and 2010, And for the period from December 13, 2006 (Inception) through September 30, 2011 Three months ended September 30, Nine months ended September 30, Cumulative From Inception Revenue, net $
